306 S.W.3d 117 (2010)
Christopher L. MILLER, Appellant,
v.
Karen A. MILLER, Respondent.
No. WD 70622.
Missouri Court of Appeals, Western District.
January 12, 2010.
Jeremiah Kidwell, Kansas City, MO, for Appellant.
Charles E. Weedman, Jr., Harrisonville, MO, for Respondent.
Before JAMES EDWARD WELSH, P.J., MARK D. PFEIFFER, and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Christopher L. Miller appeals the circuit court's judgment dissolving his marriage to Karen A. Miller. We affirm. Rule 84.16(b).